I concur in the result. The statute does not create an encumbrance on the water right. It gives the State Engineer a club for the collection of the assessment against the owner who owes the money in that the former may refuse to permit use of the water. Whether this power of coercion extends to a grantee who did not take in good faith need not now be decided. Suffice it to say that the right of coercion cannot be transmitted into an encumbrance or a condition precedent to the use of the water. It is a power to withhold use given to the State Engineer by the statute extending only to the one who owes the assessment. One justification for the power lies in the fact that the owner of the water right has only a use right reversion being in the state. *Page 8